CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement onFormN-1AofThe Purisima Fundsandtothe use of our reports dated October 25, 2011 on the financial statements and financial highlights of The Purisima Total Return Fund and The Purisima All-Purpose Fund, each a series of The Purisima Funds.Such financial statements and financial highlights appear in the 2011 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania December 14, 2011
